DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Office notes that the examiner of record has changed and is not Katherine Schwiker. Please direct all future communications to the new examiner of record.
Response to Amendment
This office action is responsive to the amendment filed on 01/05/2022. As directed by the amendment: claims 1, 5, 6, and 12 have been amended. Thus, claims 1-21 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 01/05/2022, with respect to the rejection of claims 1 and 12 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1 and 12 under 35 U.S.C. 102 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“coupling member which couples the first treatment piece and the second treatment piece” in claims 3 and 18; For examination purposes, the coupling member is interpreted based pg. 6 of the specification as a pin and structural equivalents thereof;
“operating section…to which an operation to open or close the first treatment piece and the second treatment piece relative to each other is input” in claim 3; For examination purposes, the operating section is being interpreted based pg. 7 of the specification as a grip and structural equivalents thereof;
“observation apparatus configured to observe the narrowed part of the paranasal sinus” in claim 10; For examination purposes, the observation apparatus is interpreted based pg. 5 of the specification as an endoscope and structural equivalents thereof;
“observation apparatus” in claim 19 with “apparatus” is the generic placeholder coupled with the functional language “observation”; For examination purposes, the observation apparatus is interpreted based pg. 5 of the specification as an endoscope and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second inclined surface becoming parallel or substantially parallel to the first inclined surface”. The scope of “substantially parallel” is unclear. Specifically, how parallel would the second inclined surface need to be to the first inclined surface to be “substantially parallel”. For examination purposes, the limitation is interpreted as “parallel”. Appropriate correction is required. 
Claim 2 recites “an inclination angle of the first inclined surface is equal to or substantially equal to half of the maximum opening angle”. The scope of “substantially equal” is unclear. Specifically, how equal would the inclination angle need to be to half of the maximum opening angle to be “substantially equal”. For examination purposes, the limitation is interpreted as “equal”. Appropriate correction is required. 
Claim 2 recites “an inclination angle of the second inclined surface is equal to or substantially equal to half of the maximum opening angle”. The scope of “substantially equal” is unclear. Specifically, how equal would the inclination angle need to be to half of the maximum opening angle to be “substantially equal”. For examination purposes, the limitation is interpreted as “equal”. Appropriate correction is required.
Claim 5 recites “a direction in which the operating section opens and closes through a movement of opening and closing the first grip and the second grip relative to each other is parallel or substantially parallel to a direction in which the end effector opens and closes”. The scope of “substantially parallel” is unclear. Specifically, how parallel would the direction in which the operating section opens and closes through a movement of opening and closing the first grip and the second grip relative to each other need to be to the direction in which the end effector opens and closes to be “substantially parallel”. For examination purposes, the limitation is interpreted as “parallel”. Appropriate correction is required. 
Claim 6 recites “a range of extension of the first inclined surface is identical or substantially identical to a range of extension of the second inclined surface”. The scope of “substantially identical” is unclear. Specifically, how identical would the range of extension of the first inclined surface need to be to a range of extension of the second inclined surface to be “substantially identical”. For examination purposes, the limitation is interpreted as “identical”. Appropriate correction is required.
Claim 12 recites “the direction” in line 15. It is unclear which direction is being referred to as multiple directions are claimed. For examination purposes, the limitation will be interpreted as “the direction in which the end effector opens and closes”. Appropriate correction is required.
Claim 12 recites “the direction” in line 18. It is unclear which direction is being referred to as multiple directions are claimed. For examination purposes, the limitation will be interpreted as “the direction in which the end effector opens and closes”. Appropriate correction is required.
Claim 13 recites “after the dilation of the narrowed part is performed one or more times” in line 6, but recites “the dilation…are preformed multiple times” in lines 3-4. Therefore It is unclear if the dilation is performed “one or more times” or “multiple times”. For examination purposes, the limitation will be interpreted as “after the dilation of the narrowed part is performed multiple times”. Appropriate correction is required.
Claim 13 recites “adjusting the angular positions of the first treatment piece and the second treatment piece in the circumferential direction of the narrowed part in such a manner that the direction in which the end effector opens and closes become different from that in a dilation of the narrowed part which has already been performed” in lines 6-10. It is unclear what “that in a dilation of the narrowed part” refers to. Appropriate correction is required.
Claim 16 recites the limitation "the maximum angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 16 recites “making a dilation width between a portion at which the first inclined surface abuts tissues and a portion at which the second inclined surface abuts the tissues uniform or substantially uniform, over an entire region in which a range of extension”. The scope of “substantially uniform” is unclear. Specifically, how uniform would the widths need to be to be “substantially uniform”. For examination purposes, the limitation is interpreted as “uniform”. Appropriate correction is required.
Claim 17 recites “a range of extension of the first inclined surface is identical or substantially identical to a range of extension of the second inclined surface”. The scope of “substantially identical” is unclear. Specifically, how identical would the range of extension of the first inclined surface need to be to a range of extension of the second inclined surface to be “substantially identical”. For examination purposes, the limitation is interpreted as “identical”. Appropriate correction is required.
Claim 17 recites “making a dilation width between a portion at which the first inclined surface abuts tissues and a portion at which the second inclined surface abuts the tissues uniform or substantially uniform, over an entire region in which a range of extension”. The scope of “substantially uniform” is unclear. Specifically, how uniform would the widths need to be to be “substantially uniform”. For examination purposes, the limitation is interpreted as “uniform”. Appropriate correction is required.
Claim 19 recites the limitation "the observation apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 9 recites “the first and second treatment surfaces are surfaces in contact with a tissue in paranasal sinus, and out of contact with a middle nasal concha” which is a positive recitation of “a tissue in paranasal sinus, and out of contact with a middle nasal concha”. For examination purposes, the claim will be interpreted as “the first and second treatment surfaces are surfaces are configured to be in contact with a tissue in paranasal sinus, and out of contact with a middle nasal concha”. Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 and 10-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claims 1 and 12): a dilator that dilates a narrowed part of a paranasal sinus, the dilator comprising: a first treatment piece and a second treatment piece, a first inclined surface being inclined such that a first distance from the extension axis to the first inclined surface decreases in a distal direction, a second inclined surface provided on a distal most end of the second treatment surface, the second inclined surface being inclined such that a second distance from the extension axis to the second inclined surface decreases in a distal direction, and the second inclined surface becoming parallel to the first inclined surface when the first treatment piece and the second treatment piece are opened to a maximum angle relative to each other; (or a first inclined surface provided on a distal most end of the first treatment piece and a second inclined surface provided on a distal most end of the second treatment piece, are parallel to each other and open in the direction for claim 12). The closest prior art references include Stammberger et al. (US 2010/0274275 A1) and Morriss et al. (US 2015/0250992 A1).
Stammberger teaches of a dilator that dilates a narrowed part of a paranasal sinus, the dilator having first and second inclined surfaces that are parallel when open to a maximum angle (see fig. 4-5). Stammberger fails to teach the first and second inclined surfaces are on a distal most end of the first and second treatment pieces respectively. 
Morriss teaches of a dilator that dilates a narrowed part of a paranasal sinus, the dilator having first and second inclined surfaces that are (see fig. 9G-9H). Morriss fails to teach a first treatment piece and a second treatment piece; the first and second inclined surfaces are parallel when opened to a maximum angle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. To (US 2010/0121153 A1): teaches of a dilator having first and second inclined surfaces that are parallel when open to a maximum angle but fails to teach the first and second inclined surfaces are on a distal most end of the first and second treatment pieces respectively; Newcomb et al. (US 2014/0051936 A1): teaches of a device that would be capable of dilating but fails to teach first and second inclined surfaces that are parallel when open.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771